                        UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION




UNITED STATES OF AMERICA,                )      CASE NO. 5:21CR98
                                         )
                                         )
                    Plaintiff,           )      JUDGE CHRISTOPHER A. BOYKO
                                         )
              Vs.                        )
                                         )
CHRISTOPHER ROMANIA                      )      ORDER ADOPTING
HACKNEY,                                 )      REPORT AND RECOMMENDATION
                                         )      OF MAGISTRATE JUDGE
                                         )
                    Defendant.           )


      The above Defendant, accompanied by counsel, proffered a plea of guilty

before Magistrate Judge Jonathan D. Greenberg, to charge in the Indictment. The

Court finds that the Defendant’s proffer of guilt was made under oath knowingly,

intelligently and voluntarily and that all requirements imposed by the United States

Constitution and Fed.R.Crim.P. 11 are satisfied. THEREFORE, the Court adopts the

Report and Recommendation of Magistrate Judge Jonathan D. Greenberg, and accepts

the Defendant’s offer of guilt and finds the Defendant guilty as charged in the

Indictment.

      IT IS SO ORDERED.


                                                s/ Christopher A. Boyko
                                                CHRISTOPHER A. BOYKO
                                                Senior United States District Judge
Dated: July 14, 2021
